Citation Nr: 0332826	
Decision Date: 11/24/03    Archive Date: 12/01/03	

DOCKET NO.  02-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the severance of service connection for a 
schizoaffective disorder, bipolar type, entitlement to a 
total rating based on individual unemployability due to 
service-connected disability, and entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, was proper.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that severed service connection 
for a schizo-affective disorder and entitlement to a total 
rating based on individual unemployability due to service-
connected disability, and entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.  The veteran, who had active service from 
July 1978 to July 1981, and service in the Army National 
Guard from January 1982 to November 1989, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


REMAND

A preliminary review of the record leads the Board to 
conclude that a further examination of the veteran is 
necessary in this case.  The record reflects that the veteran 
was not diagnosed with a psychiatric disorder during his 
active service between July 1978 and July 1981.  Rather, the 
record reflects that the veteran was first diagnosed with a 
psychiatric disorder after his separation from active 
service, and more specifically, during the timeframe when he 
was performing periodic active duty for training and inactive 
duty training in the National Guard.  In granting service 
connection for a schizo-affective disorder by the May 2001 
rating decision, the RO determined that the veteran's 
psychiatric disorder preexisted a period of active duty 
training in May 1989, but was aggravated during that 
training.  In subsequently severing service connection, the 
RO referred to the hospitalization during the period of 
active duty training as an acute episode of a preexisting 
condition.  

However, the question of whether a disability underwent a 
chronic worsening or increase in severity during active duty 
training or whether the treatment was for an acute 
exacerbation of a preexisting disorder is a medical question 
that was not addressed by the September 2000 VA examination.  
As such, a further examination is indicated, particularly 
when VA outpatient treatment records dated in April and 
August 2000 contain statements that tend to support the 
veteran's claim.  In this regard, the Board would note that 
while the statements indicate that records were reviewed in 
reaching the conclusions, it is not clear what records were 
reviewed, and more significantly, whether all pertinent 
records were reviewed in reaching those opinions.  The Board 
would also note that following the September 2000 VA 
examination the examiner indicated that further testing would 
be helpful.  Under the facts and circumstances of this case, 
the Board believes that a further examination and medical 
opinion is necessary to fairly decide this claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1. The veteran should be afforded a 
psychiatric examination to ascertain the 
nature, severity and etiology of his 
psychiatric disorder.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished, but should include 
psychological testing recommended by the 
VA examiner who performed the September 
2000 VA examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
respond to the following questions:  
(1) Did the veteran manifest a 
psychiatric disorder during his period of 
active service between July 1978 and July 
1981?  (2) If the veteran did not 
manifest a psychiatric disorder during 
his period of active service between July 
1978 and July 1981, what was the 
approximate date of onset of the 
veteran's currently diagnosed psychiatric 
disorder?  (3) Did the hospitalization of 
the veteran during a period of active 
duty training in May 1989 represent an 
acute exacerbation of the diagnosed 
bipolar disorder or represent a chronic 
worsening or increase in the severity of 
the underlying disorder?  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The RO should ensure that all of the 
VCAA notice and assistance obligations 
have been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sep. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his appeal.  


Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




